Citation Nr: 0838427	
Decision Date: 11/06/08    Archive Date: 11/18/08

DOCKET NO.  05-27 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska



THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for Meniere's syndrome.



REPRESENTATION

Appellant represented by:	Richard J. Mahlin, Esq.



ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1968 to April 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Lincoln, Nebraska (RO) and Board remand.  


FINDING OF FACT

Since the initial grant of service connection, the veteran's 
Meniere's syndrome has been manifested by dizziness, episodes 
of vertigo with nausea, recurrent tinnitus, and bilateral 
hearing loss.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 30 percent 
for Meniere's syndrome have not been met.  38 U.S.C.A. §§ 
1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.87, Diagnostic 
Codes 6205 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the veteran's claim for entitlement to an 
initial evaluation in excess of 30 percent for Meniere's 
syndrome, VA has met all statutory and regulatory notice and 
duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2007).  Prior to an 
initial adjudication of the veteran's claim, a November 2004 
letter satisfied the duty to notify provisions.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  Although notice was not 
provided prior to the initial adjudication informing the 
veteran that a disability rating and an effective date would 
be assigned if the claim of service connection was granted, 
the Board finds that the veteran has not been prejudiced.  
"In cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated-it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled."  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 491 (2006).  
The November 2004 letter also essentially requested that the 
veteran provide any evidence in his possession that pertained 
to this claim.  38 C.F.R. § 3.159(b)(1).  Further, the 
purpose behind the notice requirement has been satisfied 
because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim, to include the opportunity to present pertinent 
evidence.  Simmons v. Nicholson, 487 F.3d 892, 896 (Fed. Cir. 
2007); Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 
2007) (holding that although notice errors are presumed 
prejudicial, reversal is not required if VA can demonstrate 
that the error did not affect the essential fairness of the 
adjudication).

The veteran's service medical records, identified private 
medical treatment records, VA treatment records, and VA 
examination reports have been obtained.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  There is no indication in the record that 
additional evidence relevant to the issue decided herein is 
available and not part of the claims file.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  As there is no indication 
that any failure on the part of VA to provide additional 
notice or assistance reasonably affects the outcome of this 
case, the Board finds that any such failure is harmless.  See 
Mayfield v. Nicholson, 20 Vet. App. 537, 542-43 (2006); see 
also Dingess/Hartman, 19 Vet. App. at 473.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4 (2007).  The Schedule 
is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2007).  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2007).  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Although the 
regulations do not give past medical reports precedence over 
current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).

Where an increase in the disability rating is at issue, the 
present level of the veteran's disability is the primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The 
Board notes, however, that this rule does not apply here, 
because the current appeal is based on the assignment of an 
initial rating for a disability following an initial award of 
service connection for this disability.  Fenderson v. West, 
12 Vet. App. 119, 126 (1999).  Instead, evidence 
contemporaneous with the claim and the initial rating 
decision are most probative of the degree of disability 
existing when the initial rating was assigned and should be 
the evidence "used to decide whether an original rating on 
appeal was erroneous."  Id.  If later evidence indicates 
that the degree of disability increased or decreased 
following the assignment of the initial rating, "staged" 
ratings may be assigned for separate periods of time.  Id.

By an April 2005 rating decision, the RO granted service 
connection for Meniere's syndrome and assigned a 30 percent 
evaluation under 38 C.F.R. § 4.87, Diagnostic Code 6205, 
effective October 12, 2004.  The veteran timely filed an 
appeal of this decision, contending that he is entitled to a 
higher initial evaluation.

Under the rating criteria which govern Meniere's syndrome, a 
30 percent evaluation contemplates hearing impairment with 
vertigo less than once a month, with or without tinnitus.  38 
C.F.R. § 4.87, Diagnostic Code 6205.  A 60 percent evaluation 
is warranted for hearing impairment with attacks of vertigo 
and cerebellar gait occurring from one to four times a month, 
with or without tinnitus.  38 C.F.R. § 4.87, Diagnostic Code 
6205.  

In a January 1995 treatment letter, Dr. W.S. diagnosed 
tinnitus and stated that the veteran has had chronic tinnitus 
in his right ear since service discharge.

At a January 1995 hearing before the RO, the veteran 
testified that he has had ringing and buzzing in his ears 
since service.  He also stated that he had motion sickness in 
service.  He stated that he first sought treatment for 
tinnitus in the early to mid-1970's.

VA treatment records from February 1994 through September 
1995 reveal the veteran's complaints of constant bilateral 
tinnitus and dizzy spells.  An audiological examination 
performed in February 1994 diagnosed left ear hearing acuity 
within normal limits at all frequencies and right ear hearing 
acuity within normal within normal limits at all frequencies 
except at 8000 Hertz (Hz), where there was a moderate loss.  
The report contains uninterpreted puretone audiometry graphs 
which are not in a format that is compatible with VA 
guidelines and therefore cannot be considered.  See Kelly v. 
Brown, 7 Vet. App. 471, 474 (1995).

In a September 2004 private medical record, the veteran 
reported recurring bouts of dizziness characterized by a 
vertiginous feeling at least 2 times per week, with 
associated sweating, vomiting, a fullness feeling in the 
ears, and worsening of tinnitus.  The veteran stated that his 
tinnitus becomes a "roar" when vertigo, nausea, and 
sweating occur.  He further reported that the episodes cause 
a staggering effect, making him unable to ambulate.  The 
veteran stated that when this occurred, he had to lie down, 
which he did in a darkened room or on the floor.  During the 
episodes, his balance was such that he could not tell what 
position he was in.  The veteran reported the onset of these 
symptoms was in the late 1960's.  Upon physical examination, 
the veteran was alert and cooperative.  His pupils were 
equal, conjunctivae were clear, and there was no proptosis.  
A Frenzel lens examination showed no nystagmus.  A Romberg 
position was assumed without significant difficulty.  The 
veteran's ear canals contained a small amount of cerumen 
cleaned easily with a curet.  The tympanic membranes were 
transparent, and there was no middle ear effusion.  The 
veteran's nose, mouth, and pharynx had good symmetry.  There 
was no mucus, purulence, polyps, or lesions.  There were no 
masses or adenopathy on the neck, and there was no bruit or 
auscultation.  The thyroid was symmetrical without nodules.  
The report noted that an audiogram revealed sensorineural 
bilateral hearing loss, mild in the low to mid-frequencies 
and moderate to severe in high frequencies.  The left ear was 
slightly worse than the right ear in low frequencies.  The 
diagnoses were Meniere's syndrome and tinnitus, secondary to 
hearing loss.

An October 2004 private treatment letter from Dr. C.F. 
reports the results of an audiogram performed at that time.  
The report contains uninterpreted puretone audiometry graphs 
which are not in a format that is compatible with VA 
guidelines and therefore cannot be considered.  See Kelly, 7 
Vet. App. at 474.  Dr. C.F. stated that the audiogram showed 
mild low and high frequency hearing loss, bilaterally.  
Maximum word recognition scores were 88 percent in the right 
ear and 92 percent in the left ear.  The puretone average for 
1000, 2000, 3000, and 4000 Hz was 31.25 decibels in the right 
ear and 28.75 decibels in the left ear.

VA treatment records from May 1999 through February 2006 
reveal the veteran's complaints of dizziness and nausea.  A 
February 2005 treatment record notes that the veteran had 
been diagnosed with Meniere's syndrome since he was last 
treated at VA.  The veteran reported that he had a spell 
about 2 times per week.  He stated that he once fell on his 
shoulder during a dizzy spell, but most spells occurred when 
he was in bed.  The VA physician diagnosed Meniere's 
syndrome.

A July 2005 VA audiology examination was conducted upon a 
review of the claims file.  The veteran reported hearing 
loss, tinnitus, and difficulties with vertigo.  Puretone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
35
20
20
20
LEFT
15
15
10
15
15

The puretone average for the right ear was 23.75 decibels and 
for the left ear was 13.75 decibels.  Speech audiometry 
revealed speech recognition ability of 100 percent, 
bilaterally.  The examiner concluded that testing revealed 
normal hearing for VA purposes, bilaterally.  Immitance 
testing revealed a normal middle ear resting pressure and 
compliance for each ear.  Acoustic reflexes were within 
normal limits and acoustic reflex decay testing was negative.

In March 2008, the veteran underwent a VA ear diseases 
examination.  The report notes the veteran's complaints of 
dizziness and vertigo every few days.  The veteran reported 
that he had 3 to 4 episodes in a 2-week period, and that the 
episodes lasted from a couple of hours to days.  He noted 
that, occasionally, he was able to feel an episode coming on 
because of a rushing and roaring sound in his ears and that 
he felt lethargic and exhausted after an episode.  The 
veteran also described constant tinnitus and stated that his 
hearing got worse with these episodes.  The veteran denied 
recent nausea and vomiting with these episodes, denied that 
the episodes were brought on by loud noise, and denied ever 
having any blood from his ear or a known tympanic membrane 
perforation.  Since service, the veteran worked in an 
implement business with loud noise exposure, in life 
insurance sales with no significant noise exposure, and for 
Phelps County with no significant noise exposure.  

Physical examination revealed the veteran to be well 
developed, well nourished, and in no acute distress.  The 
veteran's gait was slightly stuttered, but did not tend to 
fall to one side or other while walking.  The veteran made it 
into a chair and out of a chair without any difficulty.  His 
head was normocephalic and atraumatic and his pupils were 
equal, round, and reactive to light and accommodation.  
Extraocular movements were intact.  He had some rightward 
endpoint gaze nystagmus.  His pinnae were without deformity 
or abnormality, bilaterally.  His external auditory canals 
were patent, and his tympanic membranes were in normal 
position with normal landmarks and good autoinsuflation.  
There was no evidence of middle ear effusion and his mastoids 
were nontender, bilaterally.  His nares were patent 
anteriorly without any purulence on anterior rhinoscopy.  A 
Romberg test showed that the veteran was positive for a fall 
to the left or the right if he was not stopped by the 
examiner on both the regular Romberg with eyes open and eyes 
closed, and a sharpened Romberg with eyes open and eyes 
closed.  A head shake and head thrust test showed some 
difficulty with the gaze fixation on the head shake.  The 
veteran also stated that this made him very dizzy.  The 
diagnoses were vertigo and tinnitus.

A private medical treatment record from March 2008 reveals 
that the veteran underwent a clinical vestibular/balance 
evaluation.  The veteran complained of spontaneous episodes 
of room spinning dizziness approximately once per week along 
with aural fullness, bilaterally, nausea, floaters in his 
vision, and occasionally an exacerbation of existing 
tinnitus, bilaterally.  The veteran noted that his symptoms 
lasted from 1 to 18 hours in duration, with an average of 8 
to 12 hours per episode.  The veteran also reported frequent 
headaches, but denied photo- and phonophobia.  The results of 
a vestibular subtest were normal.  The impressions were 
"[n]o objective indications of peripheral vestibular system 
or central vestibulo-ocular pathway involvement" although 
"[s]ome disconjugate eye movements were noted (notably left 
eye) during vertical gaze testing with fixation as well as 
periodically throughout testing when fixation was removed."  
There were also no indications for benign paroxysmal 
positional vertigo.

In an April 2008 addendum to the March 2008 VA ear disease 
examination, the VA examiner noted that the results of the 
March 2008 clinical vestibular/balance evaluation revealed no 
evidence of a peripheral vesibular component to his vertigo 
or central vestibulo-ocular pathway.  The VA examiner 
ultimately concluded that he could not confirm a diagnosis of 
Meniere's syndrome.

In July 2008, the veteran underwent a VA audiological 
examination.  The veteran's chief complaints were hearing 
loss, tinnitus, and vertigo.  The veteran reported that his 
hearing loss was just beginning to slightly interfere with 
understanding people on occasion.  Puretone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
5
15
25
LEFT
5
10
15
15
30

The puretone average for the right ear was 12.5 decibels and 
for the left ear was 17.5 decibels.  Speech audiometry 
revealed speech recognition ability of 96 percent in the 
right ear and 94 percent in the left ear.  The examiner 
concluded that testing revealed normal hearing sensitivity 
from 250 Hz to 4000 Hz with sloping to moderate to moderately 
severe hearing loss from 6000 Hz to 8000 Hz in the right ear.  
In the left ear, hearing was within normal limits from 250 Hz 
to 3000 Hz with sloping to mild sensorineural hearing loss at 
4000 Hz to 6000 Hz, and with moderate hearing loss at 8000 
Hz.  Acoustic immitance testing could not be completed in 
either ear due to an insufficient seal.  The diagnosis was 
bilateral hearing loss not disabling for VA purposes.

An August 2008 VA ear disease opinion reveals that the 
veteran's claims file, including the March 2008 clinical 
vestibular/balance evaluation, and the July 2008 audiological 
examination were reviewed.  The VA examiner diagnosed 
dizziness of unknown etiology, and concluded that it was less 
likely than not that the veteran had Meniere's disease.  The 
VA examiner explained that there was no evidence of 
vestibular involvement, the veteran had no low-frequency 
sensorineural hearing loss, and there was no evidence of the 
veteran's symptoms worsening as was expected with Meniere's 
disease.  In addition, the VA examiner noted that the veteran 
had not had any improvement of his symptoms with appropriate 
medical management.

The Board finds that an initial evaluation in excess of 30 
percent is not supported by objective medical evidence of 
record.  The medical evidence of record shows tinnitus and 
some high frequency hearing impairment, but normal hearing 
for VA purposes.  In addition, the veteran reported spells of 
dizziness and vertigo with associated nausea as frequent as 2 
times per week.  Although there is evidence of slightly 
stuttered gait, the veteran did not report cerebellar gait, 
and there is no medical evidence of cerebellar gait.  
Moreover, as the veteran's hearing is normal for VA purposes 
and because the evidence does not show objective findings 
supporting a diagnosis of vestibular disequilibrium, 
separately rating the veteran's vertigo, tinnitus, and 
hearing impairment would not result in a rating in excess of 
30 percent.  See 38 C.F.R. § 4.87, Diagnostic Code 6205, 
Note; see also 38 C.F.R. §§ 3.385, 4.85 4.87, Diagnostic Code 
6100, 6204, 6260 (2007).  Accordingly, an initial evaluation 
of in excess of 30 percent for Meniere's syndrome is not 
warranted.

This is an initial rating case, following the grant of 
service connection, and thus the Board has considered whether 
"staged ratings" (i.e., different percentage ratings for 
different periods of time, based on the facts found) are 
warranted.  Fenderson, 12 Vet. App. at 119.  While there may 
have been day-to-day fluctuations in the veteran's symptoms, 
the evidence shows no distinct periods of time, since service 
connection became effective in October 2004, during which his 
symptoms have varied to such an extent that a rating greater 
or less than 30 percent would be warranted.

The Board has also considered the issue of whether the 
schedular evaluations are inadequate, thus requiring that the 
RO refer the claim to the Chief Benefits Director or the 
Director, Compensation and Pension Service, for consideration 
of "an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities."  38 C.F.R. § 
3.321(b)(1) (2007).  "The governing norm in these 
exceptional cases is: A finding that the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular scheduler standards."  Floyd 
v. Brown, 9 Vet. App. 88 (1996).  If the rating criteria 
reasonably describe the veteran's disability level and 
symptomatology, then the veteran's disability picture is 
contemplated by the rating schedule, and the assigned 
schedular evaluation is adequate, and no referral is 
required.  Thun v. Peake, 22 Vet. App. 111 (2008).  In this 
regard, the Board finds that the schedular evaluation in this 
case is adequate.  A higher initial rating is provided for 
certain manifestations of the veteran's service-connected 
Meniere's syndrome, but the medical evidence reflects that 
those manifestations are not present in this case.  Moreover, 
there is no evidence of an exceptional disability picture.  
The veteran has not required hospitalization and there is no 
evidence of marked interference with his employment as a 
result of his Meniere's syndrome.  In the absence of any 
additional factors, the RO's failure to consider referral of 
this issue for consideration of an extraschedular rating or 
failure to document its consideration did not prejudice the 
veteran.

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990). 


ORDER

An initial evaluation in excess of 30 percent for Meniere's 
syndrome is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


